        Case 3:17-cv-05959-SI Document 114 Filed 12/07/20 Page 1 of 13



 1   Peter Karanjia (admitted pro hac vice)
     Joy Kim (CA State Bar No. 294841)
 2   DLA PIPER LLP (US)
     500 8th Street, NW
 3   Washington, D.C. 20004
     Telephone: (202) 799-4135
 4   Facsimile: (202) 799-5000
     Email: peter.karanjia@dlapiper.com
 5           joy.kim@dlapiper.com
 6   Martin L. Fineman (CA State Bar No. 104413)
     Geoffrey S. Brounell (admitted pro hac vice)
 7   DAVIS WRIGHT TREMAINE LLP
     505 Montgomery Street, Suite 800
 8   San Francisco, California 94111-6533
     Telephone: (415) 276-6500
 9   Facsimile: (415) 276-6599
     Email: martinfineman@dwt.com
10           geoffreybrounell@dwt.com
11
     Attorneys for Plaintiff
12   MetroPCS California, LLC

13                              UNITED STATES DISTRICT COURT

14                           NORTHERN DISTRICT OF CALIFORNIA

15                                   SAN FRANCISCO DIVISION

16   METROPCS CALIFORNIA, LLC,                         CASE NO. 3:17-cv-05959-SI
17                          Plaintiff,
                                                       [PROPOSED] ORDER GRANTING
18          v.                                         ADMINISTRATIVE MOTION TO FILE
                                                       UNDER SEAL
19   MARYBEL BATJER, President of the
     California Public Utilities Commission, in her    N.D. L. Rule 79-5(d)(1)(A) and 79-5(e)(1)
20   official capacity; MARTHA GUZMAN
                                                       Date: April 16, 2021
21   ACEVES, Commissioner of the California            Time: 10:00 a.m.
     Public Utilities Commission, in her official      Place: Courtroom 1, 17th Floor
22   capacity; GENEVIEVE SHIROMA,
     Commissioner of the California Public Utilities   Before the Honorable Susan Illston
23   Commission, in her official capacity; LIANE M.
     RANDOLPH, Commissioner of the California          Complaint Filed: Oct. 17, 2017
24
     Public Utilities Commission, in her official      Second Am. Complaint Filed: Jan. 19, 2018.
25   capacity; CLIFFORD RECHTSCHAFFEN,
     Commissioner of the California Public Utilities
26   Commission, in his official capacity,
27                          Defendants.
28

                               [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                             CASE NO. 3:17-CV-05959-SI
        Case 3:17-cv-05959-SI Document 114 Filed 12/07/20 Page 2 of 13



 1          Now before the Court is MetroPCS California, LLC’s (“MetroPCS’s”) Administrative

 2   Motion to File Under Seal unredacted versions of documents submitted in connection with its

 3   Motion for Summary Judgment and for a Permanent Injunction, which contain confidential and

 4   proprietary trade secrets information, and to maintain on the public docket redacted versions of the

 5   same documents (i.e., with the limited confidential and proprietary trade secrets information

 6   identified below redacted).

 7          Upon consideration of the Motion and the supporting Declarations of John Barnes and

 8   Peter Karanjia filed therewith, the Court finds there to be good cause for granting MetroPCS’s

 9   request to maintain the designated confidential and proprietary trade secrets information contained

10   in the material as confidential and under seal.

11          GOOD CAUSE having been shown, the Court finds that:

12          1. MetroPCS and the relevant third-party prepaid wireless service providers (the “prepaid

13   carriers”) whose confidential information is contained in the foregoing documents possess

14   confidentiality interests that overcome the presumptive right of public access to records of judicial

15   proceedings to the following limited materials redacted from the public file: Exhibits 15, 16, 17,

16   and 20 to the Declaration of Peter Karanjia in Support of MetroPCS’s Motion for Summary

17   Judgment and for a Permanent Injunction (“Karanjia Summary Judgment Declaration”), and the

18   following limited material identified below:

19     Document or Portion of            Evidence Offered in Support                   Order
        Document Sought to be                     of Sealing
20               Sealed
21    Motion at page 12, line 24         Barnes Declaration in support
                                         of Administrative Motion to
22                                       File Under Seal ¶¶ 7-8
      Motion at page 14, line 5          Barnes Declaration in support
23                                       of Administrative Motion to
                                         File Under Seal ¶¶ 7-8
24
      Motion at page 20, line 19         Barnes Declaration in support
25                                       of Administrative Motion to
                                         File Under Seal ¶¶ 7-8
26    Motion at page 20, n.6             Barnes Declaration in support
                                         of Administrative Motion to
27                                       File Under Seal ¶¶ 7-86
      Motion at page 21, lines 6-15      Barnes Declaration in support
28
                                                       1
                                   [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                                  CASE NO. 3:17-CV-05959-SI
       Case 3:17-cv-05959-SI Document 114 Filed 12/07/20 Page 3 of 13



 1     Document or Portion of        Evidence Offered in Support              Order
        Document Sought to be                 of Sealing
 2              Sealed
 3   (2017 Surcharge Table)          of Administrative Motion to
                                     File Under Seal ¶¶ 7-8
 4   Motion at page 21, lines 16-17 Barnes Declaration in support
                                     of Administrative Motion to
 5                                   File Under Seal ¶¶ 7-8
     Motion at page 21, lines 19-21 Barnes Declaration in support
 6
                                     of Administrative Motion to
 7                                   File Under Seal ¶¶ 7-8
     Motion at page 21, line 24      Barnes Declaration in support
 8                                   of Administrative Motion to
                                     File Under Seal ¶¶ 7-8
 9   Motion at page 23, lines 3-4, 6 Barnes Declaration in support
                                     of Administrative Motion to
10
                                     File Under Seal ¶¶ 7-8
11   Motion at page 24, line 1       Barnes Declaration in support
                                     of Administrative Motion to
12                                   File Under Seal ¶¶ 7-8
     Motion at page 24, lines 8-18 Barnes Declaration in support
13                                   of Administrative Motion to
     (2018 Surcharge Table)          File Under Seal ¶¶ 7-8
14
     Motion at page 24, lines 21-24 Barnes Declaration in support
15
                                    of Administrative Motion to
16                                  File Under Seal ¶¶ 7-8
     Motion at page 24, n.10        Barnes Declaration in support
17                                  of Administrative Motion to
                                    File Under Seal ¶¶ 7-8
18   Motion at page 25, lines 2-3   Barnes Declaration in support
19                                  of Administrative Motion to
                                    File Under Seal ¶¶ 7-8
20   Motion at page 25, line 5      Barnes Declaration in support
                                    of Administrative Motion to
21                                  File Under Seal ¶¶ 7-8
     Motion at page 25, line 9-10   Barnes Declaration in support
22                                  of Administrative Motion to
23                                  File Under Seal ¶¶ 7-8
     Motion at page 25, n.12        Barnes Declaration in support
24                                  of Administrative Motion to
                                    File Under Seal ¶¶ 7-8
25   Motion at page 29, lines 21-23 Barnes Declaration in support
                                    of Administrative Motion to
26
                                    File Under Seal ¶¶ 7-8
27   Motion at page 30, lines 2-4   Barnes Declaration in support
                                    of Administrative Motion to
28                                  File Under Seal ¶¶ 7-8
                                                   2
                              [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                         CASE NO. 3:17-CV-05959-SI
       Case 3:17-cv-05959-SI Document 114 Filed 12/07/20 Page 4 of 13



 1      Document or Portion of       Evidence Offered in Support              Order
        Document Sought to be                 of Sealing
 2               Sealed
 3   Motion at page 30, lines 15-16 Barnes Declaration in support
                                    of Administrative Motion to
 4                                  File Under Seal ¶¶ 7-8
     Motion at page 30, line 19     Barnes Declaration in support
 5                                  of Administrative Motion to
                                    File Under Seal ¶¶ 7-8
 6
     Motion at page 30, line 21     Barnes Declaration in support
 7                                  of Administrative Motion to
                                    File Under Seal ¶¶ 7-8
 8   Motion at page 30, n.15        Barnes Declaration in support
                                    of Administrative Motion to
 9                                  File Under Seal ¶¶ 7-8
     Motion at page 30, n.16        Barnes Declaration in support
10
                                    of Administrative Motion to
11                                  File Under Seal ¶¶ 7-8
     Motion at page 33, lines 7-9   Karanjia Declaration in support
12                                  of Administrative Motion to
                                    File Under Seal ¶¶ 5-7
13   Motion at page 33, line 12     Karanjia Declaration in support
14                                  of Administrative Motion to
                                    File Under Seal ¶¶ 5-7
15   Motion at page 33, lines 17-18 Karanjia Declaration in support
                                    of Administrative Motion to
16                                  File Under Seal ¶¶ 5-7
     Motion at page 33, n.17        Karanjia Declaration in support
17
                                    of Administrative Motion to
18                                  File Under Seal ¶¶ 5-7
     Motion at page 34, lines 1, 3  Karanjia Declaration in support
19                                  of Administrative Motion to
                                    File Under Seal ¶¶ 5-7
20   Motion at page 34, line 26     Karanjia Declaration in support
21                                  of Administrative Motion to
                                    File Under Seal ¶¶ 5-7
22   Motion at page 35, line 9      Karanjia Declaration in support
                                    of Administrative Motion to
23                                  File Under Seal ¶¶ 5-7
     Motion at page 35, line 11     Karanjia Declaration in support
24
                                    of Administrative Motion to
25                                  File Under Seal ¶¶ 5-7
     First Barnes Declaration at    Barnes Declaration in support
26   page 2, line 6                 of Administrative Motion to
                                    File Under Seal ¶ 5
27   First Barnes Declaration at    Barnes Declaration in support
28   page 4, lines 16-19; 21        of Administrative Motion to

                                                   3
                              [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                         CASE NO. 3:17-CV-05959-SI
       Case 3:17-cv-05959-SI Document 114 Filed 12/07/20 Page 5 of 13



 1     Document or Portion of         Evidence Offered in Support              Order
       Document Sought to be                   of Sealing
 2           Sealed
 3                                    File Under Seal ¶¶ 5-6
     First Barnes Declaration at      Barnes Declaration in support
 4   page 5, line 6                   of Administrative Motion to
                                      File Under Seal ¶¶ 5-6
 5   First Barnes Declaration at      Barnes Declaration in support
     page 5, lines 7-8; 10-11; 13     of Administrative Motion to
 6
                                      File Under Seal ¶¶ 5-6
 7   First Barnes Declaration at      Barnes Declaration in support
     page 5, lines 14-16; 19; 22;     of Administrative Motion to
 8   27-28                            File Under Seal ¶¶ 5-6
     First Barnes Declaration at      Barnes Declaration in support
 9   page 7, lines 3; 9; 13           of Administrative Motion to
                                      File Under Seal ¶ 5
10
     First Barnes Declaration Ex. 1   Barnes Declaration in support
11   Bundle Allocation                of Administrative Motion to
     Methodology Memorandum;          File Under Seal ¶¶ 5-6
12   Appendix 1; Appendix 5
     Second Barnes Declaration at     Barnes Declaration in support
13   page 2, line 9                   of Administrative Motion to
14                                    File Under Seal ¶ 5
     Second Barnes Declaration at     Barnes Declaration in support
15   page 5, line 20                  of Administrative Motion to
                                      File Under Seal ¶¶ 5, 7-8
16   Second Barnes Declaration at     Barnes Declaration in support
     page 6, lines 9, 11              of Administrative Motion to
17
                                      File Under Seal ¶¶ 5, 7-8
18   Second Barnes Declaration at     Barnes Declaration in support
     page 6, line 17                  of Administrative Motion to
19                                    File Under Seal ¶¶ 5, 7-8
     Second Barnes Declaration at     Barnes Declaration in support
20   page 6, line 19                  of Administrative Motion to
21                                    File Under Seal ¶¶ 5, 7-8
     Second Barnes Declaration at     Barnes Declaration in support
22   pages 6-7, lines 21-2            of Administrative Motion to
                                      File Under Seal ¶¶ 5, 7-8
23   Second Barnes Declaration at     Barnes Declaration in support
     page 7, lines 4-5                of Administrative Motion to
24
                                      File Under Seal ¶¶ 5, 7-8
25   Second Barnes Declaration at     Barnes Declaration in support
     page 7, lines 12-21 (2017        of Administrative Motion to
26   Surcharge Table)                 File Under Seal ¶¶ 5, 7-8
     Second Barnes Declaration at     Barnes Declaration in support
27   page 8, line 10                  of Administrative Motion to
28                                    File Under Seal ¶¶ 5, 7-8

                                                    4
                               [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                          CASE NO. 3:17-CV-05959-SI
       Case 3:17-cv-05959-SI Document 114 Filed 12/07/20 Page 6 of 13



 1     Document or Portion of       Evidence Offered in Support              Order
       Document Sought to be                 of Sealing
 2              Sealed
 3   Second Barnes Declaration at   Barnes Declaration in support
     page 9 n.9                     of Administrative Motion to
 4                                  File Under Seal ¶¶ 5, 7-8
     Second Barnes Declaration at   Barnes Declaration in support
 5   page 10, lines 18-20           of Administrative Motion to
                                    File Under Seal ¶¶ 5, 7-8
 6
     Second Barnes Declaration at   Barnes Declaration in support
 7   page 11, lines 9-10, 12-14     of Administrative Motion to
                                    File Under Seal ¶¶ 5, 7-8
 8   Second Barnes Declaration at   Barnes Declaration in support
     pages 11-12, lines 20-6        of Administrative Motion to
 9                                  File Under Seal ¶¶ 5, 7-8
     Second Barnes Declaration      Barnes Declaration in support
10
     n.11                           of Administrative Motion to
11                                  File Under Seal ¶¶ 5, 7-8
     Second Barnes Declaration at   Barnes Declaration in support
12   page 13, lines 20-21, 23       of Administrative Motion to
                                    File Under Seal ¶¶ 5, 7-8
13   Second Barnes Declaration at   Barnes Declaration in support
14   page 14, lines 20-21           of Administrative Motion to
                                    File Under Seal ¶¶ 5, 7-8
15   Second Barnes Declaration at   Barnes Declaration in support
     pages 14-15, lines 24-1        of Administrative Motion to
16                                  File Under Seal ¶¶ 5, 7-8
     Second Barnes Declaration      Barnes Declaration in support
17
     n.15                           of Administrative Motion to
18                                  File Under Seal ¶¶ 5, 7-8
     Second Barnes Declaration at   Barnes Declaration in support
19   page 15, lines 11-13           of Administrative Motion to
                                    File Under Seal ¶¶ 5, 7-8
20   Second Barnes Declaration at   Barnes Declaration in support
21   page 15, line 15               of Administrative Motion to
                                    File Under Seal ¶¶ 5, 7-8
22   Second Barnes Declaration      Barnes Declaration in support
     n.16                           of Administrative Motion to
23                                  File Under Seal ¶¶ 5, 7-8
     Second Barnes Declaration      Barnes Declaration in support
24
     n.17                           of Administrative Motion to
25                                  File Under Seal ¶¶ 5, 7-8
     Second Barnes Declaration at   Barnes Declaration in support
26   page 16, lines 13-14           of Administrative Motion to
                                    File Under Seal ¶¶ 5, 7-8
27   Second Barnes Declaration at   Barnes Declaration in support
28   page 16, line 17               of Administrative Motion to

                                                  5
                             [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                        CASE NO. 3:17-CV-05959-SI
       Case 3:17-cv-05959-SI Document 114 Filed 12/07/20 Page 7 of 13



 1     Document or Portion of       Evidence Offered in Support               Order
       Document Sought to be                 of Sealing
 2           Sealed
 3                                  File Under Seal ¶¶ 5, 7-8
     Second Barnes Declaration at   Barnes Declaration in support
 4   page 16, line 19               of Administrative Motion to
                                    File Under Seal ¶¶ 5, 7-8
 5   Second Barnes Declaration      Barnes Declaration in support
     n.18                           of Administrative Motion to
 6
                                    File Under Seal ¶¶ 5, 7-8
 7   Second Barnes Declaration      Barnes Declaration in support
     n.19                           of Administrative Motion to
 8                                  File Under Seal ¶¶ 5, 7-8
     Second Barnes Declaration at   Barnes Declaration in support
 9   page 17, lines 2-4             of Administrative Motion to
                                    File Under Seal ¶¶ 5, 7-8
10
     Second Barnes Declaration      Barnes Declaration in support
11   n.20                           of Administrative Motion to
                                    File Under Seal ¶¶ 5, 7-8
12   Second Barnes Declaration      Barnes Declaration in support
     n.21                           of Administrative Motion to
13                                  File Under Seal ¶¶ 5, 7-8
14   Second Barnes Declaration      Barnes Declaration in support
     Exs. A-E                       of Administrative Motion to
15                                  File Under Seal ¶¶ 5, 7-8
     Karanjia Declaration Ex. 8     Karanjia Declaration in support
16   (Van Wambeke Deposition        of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
17
     96, lines 14-15
18   Karanjia Declaration Ex. 8     Karanjia Declaration in support
     (Van Wambeke Deposition        of Administrative Motion to
19   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     97, lines 7-8
20   Karanjia Declaration Ex. 8     Karanjia Declaration in support
21   (Van Wambeke Deposition        of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
22   107, line 2
     Karanjia Declaration Ex. 8     Karanjia Declaration in support
23   (Van Wambeke Deposition        of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
24
     108, lines 13-14
25   Karanjia Declaration Ex. 8     Karanjia Declaration in support
     (Van Wambeke Deposition        of Administrative Motion to
26   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     108, lines 16-18
27   Karanjia Declaration Ex. 8     Karanjia Declaration in support
28   (Van Wambeke Deposition        of Administrative Motion to

                                                  6
                              [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                         CASE NO. 3:17-CV-05959-SI
       Case 3:17-cv-05959-SI Document 114 Filed 12/07/20 Page 8 of 13



 1     Document or Portion of       Evidence Offered in Support               Order
       Document Sought to be                 of Sealing
 2               Sealed
 3   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     109, lines 11-12
 4   Karanjia Declaration Ex. 8     Karanjia Declaration in support
     (Van Wambeke Deposition        of Administrative Motion to
 5   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     109, lines 21-24
 6
     Karanjia Declaration Ex. 8     Karanjia Declaration in support
 7   (Van Wambeke Deposition        of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
 8   118, line 5
     Karanjia Declaration Ex. 8     Karanjia Declaration in support
 9   (Van Wambeke Deposition        of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
10
     118, line 10
11   Karanjia Declaration Ex. 8     Karanjia Declaration in support
     (Van Wambeke Deposition        of Administrative Motion to
12   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     118, line 22
13   Karanjia Declaration Ex. 8     Karanjia Declaration in support
14   (Van Wambeke Deposition        of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
15   118, line 22
     Karanjia Declaration Ex. 8     Karanjia Declaration in support
16   (Van Wambeke Deposition        of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
17
     119, lines 2-5
18   Karanjia Declaration Ex. 8     Karanjia Declaration in support
     (Van Wambeke Deposition        of Administrative Motion to
19   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     119, lines 12-17
20   Karanjia Declaration Ex. 8     Karanjia Declaration in support
21   (Van Wambeke Deposition        of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
22   119, line 21
     Karanjia Declaration Ex. 8     Karanjia Declaration in support
23   (Van Wambeke Deposition        of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
24   119, line 24
25   Karanjia Declaration Ex. 8     Karanjia Declaration in support
     (Van Wambeke Deposition        of Administrative Motion to
26   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     120, line 1
27   Karanjia Declaration Ex. 8     Karanjia Declaration in support
     (Van Wambeke Deposition        of Administrative Motion to
28
                                                  7
                              [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                         CASE NO. 3:17-CV-05959-SI
       Case 3:17-cv-05959-SI Document 114 Filed 12/07/20 Page 9 of 13



 1     Document or Portion of       Evidence Offered in Support               Order
       Document Sought to be                 of Sealing
 2               Sealed
 3   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     120, line 4
 4   Karanjia Declaration Ex. 8     Karanjia Declaration in support
     (Van Wambeke Deposition        of Administrative Motion to
 5   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     120, lines 10-11
 6
     Karanjia Declaration Ex. 8     Karanjia Declaration in support
 7   (Van Wambeke Deposition        of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
 8   120, lines 15-17
     Karanjia Declaration Ex. 8     Karanjia Declaration in support
 9   (Van Wambeke Deposition        of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
10
     120, line 21
11   Karanjia Declaration Ex. 8     Karanjia Declaration in support
     (Van Wambeke Deposition        of Administrative Motion to
12   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     123, line 19
13   Karanjia Declaration Ex. 8     Karanjia Declaration in support
14   (Van Wambeke Deposition        of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
15   123, line 21
     Karanjia Declaration Ex. 8     Karanjia Declaration in support
16   (Van Wambeke Deposition        of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
17
     124, line 4
18   Karanjia Declaration Ex. 8     Karanjia Declaration in support
     (Van Wambeke Deposition        of Administrative Motion to
19   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     124, line 8
20   Karanjia Declaration Ex. 8     Karanjia Declaration in support
21   (Van Wambeke Deposition        of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
22   124, line 13
     Karanjia Declaration Ex. 8     Karanjia Declaration in support
23   (Van Wambeke Deposition        of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
24   124, line 17
25   Karanjia Declaration Ex. 8     Karanjia Declaration in support
     (Van Wambeke Deposition        of Administrative Motion to
26   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     124, line 19
27   Karanjia Declaration Ex. 8     Karanjia Declaration in support
     (Van Wambeke Deposition        of Administrative Motion to
28
                                                  8
                              [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                         CASE NO. 3:17-CV-05959-SI
      Case 3:17-cv-05959-SI Document 114 Filed 12/07/20 Page 10 of 13



 1     Document or Portion of       Evidence Offered in Support               Order
        Document Sought to be                of Sealing
 2                Sealed
 3   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     125, lines 14-15
 4   Karanjia Declaration Ex. 9     Karanjia Declaration in support
     (Enriquez Deposition           of Administrative Motion to
 5   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     54, lines 3-4
 6
     Karanjia Declaration Ex. 9     Karanjia Declaration in support
 7   (Enriquez Deposition           of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
 8   54, line 13
     Karanjia Declaration Ex. 9     Karanjia Declaration in support
 9   (Enriquez Deposition           of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
10
     54, lines 17-18
11   Karanjia Declaration Ex. 9     Karanjia Declaration in support
     (Enriquez Deposition           of Administrative Motion to
12   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     55, line 5
13   Karanjia Declaration Ex. 9     Karanjia Declaration in support
14   (Enriquez Deposition           of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
15   55, line 5
     Karanjia Declaration Ex. 9     Karanjia Declaration in support
16   (Enriquez Deposition           of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
17
     55, lines 7-8
18   Karanjia Declaration Ex. 9     Karanjia Declaration in support
     (Enriquez Deposition           of Administrative Motion to
19   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     55, lines 18-19
20   Karanjia Declaration Ex. 9     Karanjia Declaration in support
21   (Enriquez Deposition           of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
22   55, lines 21-22
     Karanjia Declaration Ex. 9     Karanjia Declaration in support
23   (Enriquez Deposition           of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
24   56, lines 7-8
25   Karanjia Declaration Ex. 9     Karanjia Declaration in support
     (Enriquez Deposition           of Administrative Motion to
26   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     56, lines 10-11
27   Karanjia Declaration Ex. 9     Karanjia Declaration in support
     (Enriquez Deposition           of Administrative Motion to
28
                                                  9
                              [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                         CASE NO. 3:17-CV-05959-SI
      Case 3:17-cv-05959-SI Document 114 Filed 12/07/20 Page 11 of 13



 1     Document or Portion of       Evidence Offered in Support               Order
        Document Sought to be                of Sealing
 2               Sealed
 3   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     56, lines 24-25
 4   Karanjia Declaration Ex. 9     Karanjia Declaration in support
     (Enriquez Deposition           of Administrative Motion to
 5   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     57, line 2
 6
     Karanjia Declaration Ex. 9     Karanjia Declaration in support
 7   (Enriquez Deposition           of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
 8   111, lines 5-7
     Karanjia Declaration Ex. 9     Karanjia Declaration in support
 9   (Enriquez Deposition           of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
10
     111, line 9
11   Karanjia Declaration Ex. 9     Karanjia Declaration in support
     (Enriquez Deposition           of Administrative Motion to
12   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     111, line 17
13   Karanjia Declaration Ex. 9     Karanjia Declaration in support
14   (Enriquez Deposition           of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
15   111, line 19
     Karanjia Declaration Ex. 9     Karanjia Declaration in support
16   (Enriquez Deposition           of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
17
     112, line 24
18   Karanjia Declaration Ex. 9     Karanjia Declaration in support
     (Enriquez Deposition           of Administrative Motion to
19   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     113, line 2
20   Karanjia Declaration Ex. 9     Karanjia Declaration in support
21   (Enriquez Deposition           of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
22   113, line 12
     Karanjia Declaration Ex. 9     Karanjia Declaration in support
23   (Enriquez Deposition           of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
24   113, line 18
25   Karanjia Declaration Ex. 9     Karanjia Declaration in support
     (Enriquez Deposition           of Administrative Motion to
26   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     118, lines 1-2
27   Karanjia Declaration Ex. 9     Karanjia Declaration in support
     (Enriquez Deposition           of Administrative Motion to
28
                                                  10
                              [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                         CASE NO. 3:17-CV-05959-SI
      Case 3:17-cv-05959-SI Document 114 Filed 12/07/20 Page 12 of 13



 1     Document or Portion of       Evidence Offered in Support               Order
       Document Sought to be                 of Sealing
 2               Sealed
 3   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     118, line 12
 4   Karanjia Declaration Ex. 9     Karanjia Declaration in support
     (Enriquez Deposition           of Administrative Motion to
 5   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     120, lines 13-14
 6
     Karanjia Declaration Ex. 9     Karanjia Declaration in support
 7   (Enriquez Deposition           of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
 8   121, line 3
     Karanjia Declaration Ex. 9     Karanjia Declaration in support
 9   (Enriquez Deposition           of Administrative Motion to
     Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
10
     121, line 6
11   Karanjia Declaration Ex. 9     Karanjia Declaration in support
     (Enriquez Deposition           of Administrative Motion to
12   Transcript Excerpts) at page   File Under Seal ¶¶ 5-7
     121, line 8
13   Karanjia Declaration Ex. 10    Karanjia Declaration in support
14                                  of Administrative Motion to
                                    File Under Seal ¶¶ 5-7
15
     Karanjia Declaration Ex. 11    Karanjia Declaration in support
16                                  of Administrative Motion to
                                    File Under Seal ¶¶ 5-7
17
     Karanjia Declaration Ex. 12    Karanjia Declaration in support
18                                  of Administrative Motion to
                                    File Under Seal ¶¶ 5-7
19
     Karanjia Declaration Ex. 13    Karanjia Declaration in support
20
                                    of Administrative Motion to
21                                  File Under Seal ¶¶ 5-7

22   Karanjia Declaration Ex. 15    Karanjia Declaration in support
                                    of Administrative Motion to
23                                  File Under Seal ¶¶ 5-7
24   Karanjia Declaration Ex. 16    Karanjia Declaration in support
                                    of Administrative Motion to
25                                  File Under Seal ¶¶ 5-7
26
     Karanjia Declaration Ex. 17    Karanjia Declaration in support
27                                  of Administrative Motion to
                                    File Under Seal ¶¶ 5-7
28
                                                  11
                              [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                         CASE NO. 3:17-CV-05959-SI
        Case 3:17-cv-05959-SI Document 114 Filed 12/07/20 Page 13 of 13



 1      Document or Portion of           Evidence Offered in Support                        Order
        Document Sought to be                     of Sealing
 2               Sealed
 3    Karanjia Declaration Ex. 20       Karanjia Declaration in support
                                        of Administrative Motion to
 4                                      File Under Seal ¶¶ 5-7

 5

 6          2.      MetroPCS’s and the third-party prepaid carriers’ confidentiality interests support

 7   sealing the identified material;

 8          3.      A substantial probability exists that MetroPCS’s and the prepaid carriers’

 9   overriding confidentiality interests will be prejudiced if the record is not sealed;

10          4.      The proposed sealing is narrowly tailored; and

11          5.      No less restrictive means exist to achieve this overriding interest.

12          IT IS HEREBY ORDERED, that MetroPCS’s request to file under seal certain

13   information submitted in connection with its Motion for Summary Judgment and for a Permanent

14   Injunction and to maintain on the public docket a redacted version of the same material (i.e., with

15   the limited confidential and proprietary trade secrets information identified above redacted) is

16   GRANTED in its entirety.

17          IT IS SO ORDERED.

18

19   Dated: December 7 , 2020

20
                                                                    The Honorable Susan Illston
21

22

23

24

25

26

27

28
                                                        12
                                 [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                                    CASE NO. 3:17-CV-05959-SI
